Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority
           
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 





Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




         Claims 21-22, 32-33, 36, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (U.S. PG-Publication # 2017/0026942), in view of Chung et al. (U.S. PG-Publication # 2011/0083066), and Huang et al. (U.S. PG-Publication # 2019/0306841), and in view of Takeda et al. (U.S. PG-Publication # 2021/0212105).


          Consider claims 21, 32, 36 and 41, Vajapeyam et al. clearly disclose an apparatus to be used in a user equipment (UE), the apparatus comprising:
          processing circuitry, wherein to configure the UE for downlink (DL) semi-persistent scheduling (SPS) in a New Radio (NR) network, the processing circuitry is to:
          decode higher layer signaling, the higher layer signaling to indicate a downlink
SPS configuration (par. 35 (SPS activation and information related to CE, including levels of transmission repetition, may be dynamically indicated using an uplink or downlink grant or with higher signaling, or both)), the DL SPS configuration including a periodicity and a number of repetitions for the DL SPS (par. 5 (An SPS configuration may ); 
          decode a downlink control information (DCI) format received via a physical
downlink control channel (PDCCH) (par. 47 (PDCCH may carry downlink control information (DCI)…. DCI may include information regarding downlink (DL) scheduling assignments….. SPS activation messages may be included in DCI).
          However, Vajapeyam et al. do not specifically disclose the DCI format activating the DL SPS configuration for a physical downlink shared channel (PDSCH). 
          In the same field of endeavor, Chung et al. clearly show:                   
the DCI format activating the DL SPS configuration for a physical downlink shared channel (PDSCH) (par. 237 (The DCI format 1 can be used to transmit control information for channel assignment on a PDSCH based on general resource allocation and control information indicating SPS activation for downlink VoIP packet transmission));
          decode the PDSCH transmissions across the multiple consecutive slots, and
memory coupled to the processing circuitry and configured to store the DL SPS
configuration (par. 63 (The UE can read data information transmitted through the PDSCH by decoding control information transmitted through the PDCCH)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, and show the DCI format activating the DL SPS configuration for a physical downlink shared channel (PDSCH), as taught by Chung, so that system performance can be improved.
          However, Vajapeyam and Chung do not specifically disclose detecting using the periodicity and the number of repetitions.
          In the same field of endeavor, Huang et al. clearly show:                   
          detect using the periodicity and the number of repetitions for the DL SPS, PDSCH
transmissions across multiple consecutive slots based on the DCI format activating the
DL SPS configuration (figs. 1 and 3, par. 38 (As shown in FIG. 3, the communication device 300 in a wireless communication system can be utilized for realizing the UEs (or ATs) 116 and 122 in FIG. 1 or the base station (or AN) 100 in FIG. 1, and the wireless communications system is preferably the NR system), par. 90 (Upon detection of a DL SPS PDSCH in slot n, UE transmits HARQ-ACK in slot n+k when there is no contradicting semi-static configuration, where k is given by the PDSCH-to-HARQ-timing-indicator field carried in the activation DCI for the DL SPS process));
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, show the DCI format activating the DL SPS configuration for a physical downlink shared channel (PDSCH), as taught by Chung, and show detecting using the periodicity and the number of repetitions, as taught by Huang, so that system performance can be improved.
          However, Vajapeyam, Chung and Huang do not specifically disclose the number of repetitions indicated by a PDSCH Aggregation Factor included within the DL SPS configuration.
          In the same field of endeavor, Huang et al. clearly show: 
          the number of repetitions indicated by a PDSCH Aggregation Factor
included within the DL SPS configuration (par. 7 (in addition to scheduling transmission by downlink control information, configuring periodic transmission by higher layers has been considered. The periodic transmission is, for example, configured grant-based transmission or semi-persistent transmission), par. 42 (The UE may support the repetition of PDSCH in one slot or support the repetition of PDSCH over multiple slots in the PDSCH. The configuration information of PDSCH (PDSCH configuration information, PDSCH-Config) is configured by the higher layer and may include the number of times of repetition of data (pdsch-AggregationFactor, aggregation-factor-DL))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, show the DCI format activating the DL SPS configuration for a physical downlink shared channel (PDSCH), as taught by Chung, show detecting using the periodicity and the number of repetitions, as taught by Huang, and show the number of repetitions indicated by a PDSCH Aggregation Factor included within the DL SPS configuration , as taught by Takeda, so that system performance can be improved.
                  



          Consider claim 22, and as applied to claim 21 above, 
                         claim 33, and as applied to claim 32 above,
                         claim 42, and as applied to claim 41 above,
Vajapeyam et al. clearly disclose 22. (New) The apparatus of claim 21, wherein the higher layer signaling is radio resource control (RRC) signaling with the DL SPS configuration (par. 35 (SPS activation and information related to CE, including levels of transmission repetition, may be dynamically indicated using an uplink or downlink grant or with higher signaling, or both), par. 57 the SPS communication may be configured by upper layers of the wireless system, for example as part of the SPS configuration message in radio resource control (RRC)). 





         Claims 24, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (U.S. PG-Publication # 2017/0026942), in view of Chung et al. (U.S. PG-Publication # 2011/0083066), and Huang et al. (U.S. PG-Publication # 2019/0306841), and Takeda et al. (U.S. PG-Publication # 2021/0212105) , and in view of He et al. (U.S. PG-Publication # 2016/0212734).


 
          Consider claim 24, and as applied to claim 23 above,
                         claim 35, and as applied to claim 34 above,
                         claim 38, and as applied to claim 37 above, 
Vajapeyam et al. clearly disclose the apparatus as described.
          However, Vajapeyam et al. do not specifically disclose the PDSCH Aggregation Factor within the downlink SPS configuration over-rides a PDSCH Aggregation Factor within a PDSCH configuration received via the higher layer signaling.
          In the same field of endeavor, He et al. clearly show:                   
          wherein the PDSCH Aggregation Factor within the downlink SPS configuration over-rides a PDSCH Aggregation Factor within a PDSCH configuration received via the higher layer signaling (par. 24 (The PDCCH may contain downlink control information (DCI) in one of a number of formats that tell the UE where to find and how to decode the data, transmitted on PDSCH in the same subframe, from the resource grid…..A search space is defined by a set of Control Channel Element (CCE) candidates with a number of aggregation level L.epsilon.[1,2,4,8] where the UE may monitor to find its PDCCHs); EN: It would be obvious that the aggregation factor in DL SPS overrides the aggregation factor received via the higher layer).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, and show the PDSCH Aggregation Factor within the downlink SPS configuration over-rides a PDSCH Aggregation Factor within a PDSCH configuration received via the higher layer signaling, as taught by He, so that system performance can be improved.





         Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (U.S. PG-Publication # 2017/0026942), in view of Chung et al. (U.S. PG-Publication # 2011/0083066), and Huang et al. (U.S. PG-Publication # 2019/0306841), and Takeda et al. (U.S. PG-Publication # 2021/0212105), and in view of Chatterjee et al. (U.S. PG-Publication # 2019/0149365).


          Consider claim 25, and as applied to claim 21 above, Vajapeyam et al. clearly disclose the apparatus as described.
          However, Vajapeyam et al. do not specifically disclose detecting the number of repetitions for the DL SPS. 
          In the same field of endeavor, Chatterjee et al. clearly show:
          detect the number of repetitions for the DL SPS within a time domain resource
assignment (TDRA) field of the DCI format (par. 6 (TDRA for DL and UL shared channels, for example, PDSCH and PUSCH, that may be scheduled dynamically using DCI carried by PDCCH or based on semi-static configurations, for example, DL SPS or UL transmissions without UL grant), par. 194, Table 1 (Number of repetitions for data. Corresponds to L1 parameter `aggregation-factor-DL`. When the field is absent the UE applies the value 1 pdsch-TimeDomainAllocationList).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, and show detecting the number of repetitions for the DL SPS, as taught by Chung, so that system performance can be improved.






         Claims 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (U.S. PG-Publication # 2017/0026942), in view of Chung et al. (U.S. PG-Publication # 2011/0083066), and Huang et al. (U.S. PG-Publication # 2019/0306841), and Takeda et al. (U.S. PG-Publication # 2021/0212105), and in view of Pan et al. (U.S. PG-Publication # 2018/0302886).


          Consider claim 26, and as applied to claim 21 above,
                         Claim 39, and as applied to claim 36 above, 
Vajapeyam et al. clearly disclose the apparatus as described.
          However, Vajapeyam et al. do not specifically disclose decoding the DCI format to obtain a DL SPS configuration index
          In the same field of endeavor, Pan et al. clearly show:                   
          wherein the higher layer signaling indicates multiple DL SPS configurations (par. 186 (gNB which serves the UE may configure the UE with two SPS configurations), and wherein the processing circuitry is to:
          decode the DCI format to obtain a DL SPS configuration index (par. 186 (gNB which serves the UE may configure the UE with two SPS configurations, each SPS configuration may be associated with one SPS configuration index. The gNB may use downlink control information (DCI) to indicate the UE which one SPS configuration should be activated with allocated SPS resources. The downlink control information may include field used to derive a SPS configuration index associated with the one SPS configuration))); and
          select the DL SPS configuration from the multiple DL SPS configurations based on the DL SPS configuration index (par.After receiving the SPS assistance information including the set of preferred SPS resource information, the gNB may configure the UE with two SPS configurations, each SPS configuration may be associated with one SPS configuration index. The gNB may use downlink control information (DCI) to indicate the UE which one SPS configuration should be activated with allocated SPS resources. The downlink control information may include field used to derive a SPS configuration index associated with the one SPS configuration)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, and show decoding the DCI format to obtain a DL SPS configuration index, as taught by Pan, so that system performance can be improved.






         Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (U.S. PG-Publication # 2017/0026942), in view of Chung et al. (U.S. PG-Publication # 2011/0083066), Huang et al. (U.S. PG-Publication # 2019/0306841), Takeda et al. (U.S. PG-Publication # 2021/0212105), and Pan et al. (U.S. PG-Publication # 2018/0302886), and in view of Dinan et al. (U.S. PG-Publication # 2018/0049229).


          Consider claim 27, and as applied to claim 21 above,
                          claim 40, and as applied to claim 36 above, 
Vajapeyam et al. clearly disclose the apparatus as described.
          However, Vajapeyam et al. do not specifically disclose the higher layer signaling indicates multiple DL SPS configurations.
          In the same field of endeavor, Pan et al. clearly show:                   
          wherein the higher layer signaling indicates multiple DL SPS configurations (par. 186 (gNB which serves the UE may configure the UE with two SPS configurations, each SPS configuration may be associated with one SPS configuration index. The gNB may use downlink control information (DCI) to indicate the UE which one SPS configuration should be activated with allocated SPS resources. The downlink control information may include field used to derive a SPS configuration index associated with the one SPS configuration), and wherein the processing circuitry is to:
         decode the DCI format to obtain a hybrid automatic repeat request (HARQ) process ID field.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, and show the higher layer signaling indicates multiple DL SPS configurations, as taught by Pan, so that system performance can be improved.
          However, Vajapeyam and Pan do not specifically disclose decoding the DCI format to obtain a hybrid automatic repeat request (HARQ) process ID field.
          In the same field of endeavor, Dinan et al. clearly show:                   
         decode the DCI format to obtain a hybrid automatic repeat request (HARQ) process ID field (par. 193 (SPS-ConfigUL IE may comprise an SPS RNTI and an SPS-ConfigIndex1 and an SPS-ConfigIndex2. One or more first SPS configuration parameters may be associated with SPS-ConfigIndex1 and one or more second SPS configuration parameters may be associated with SPS-ConfigIndex2. Example of SPS configuration parameters maybe periodicity, HARQ parameter(s), MCS, grant size, and/or any other SPS configuration parameter presented in RRC SPS configuration)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, show the higher layer signaling indicates multiple DL SPS configurations, as taught by Pan, and show decoding the DCI format to obtain a hybrid automatic repeat request (HARQ) process ID field, as taught by Dinan, so that system performance can be improved.





         Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (U.S. PG-Publication # 2017/0026942), in view of Chung et al. (U.S. PG-Publication # 2011/0083066), Huang et al. (U.S. PG-Publication # 2019/0306841), Takeda et al. (U.S. PG-Publication # 2021/0212105), Pan et al. (U.S. PG-Publication # 2018/0302886), and Dinan et al. (U.S. PG-Publication # 2018/0049229), and in view of Khoshnevisan et al. (U.S. PG-Publication # 2020/0205141).


          Consider claim 28, and as applied to claim 27 above, Vajapeyam et al. clearly disclose the apparatus as described.
          However, Vajapeyam et al. do not specifically disclose determining a DL SPS configuration index using one or more least significant bits or most significant bits of the HARO process ID field. 
          In the same field of endeavor, Khoshnevisan et al. clearly show:                   
          determine a DL SPS configuration index using one or more least significant bits or most significant bits of the HARO process ID field (par. 63 (a HARQ process ID field may typically include a value of all 0s for validation of an SPS activation. The HARQ process ID field may be used as a differentiation characteristic by providing different values in the HARQ process ID field corresponding to the different SPS configurations); and
          select the DL SPS configuration from the multiple DL SPS configurations based on the DL SPS configuration index.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, and show determining a DL SPS configuration index using one or more least significant bits or most significant bits of the HARO process ID field, as taught by Khoshnevisan, so that system performance can be improved.
          However, Vajapeyam et al. do not specifically disclose selecting the DL SPS configuration from the multiple DL SPS configurations based on the DL SPS configuration index. 
          In the same field of endeavor, Pan et al. clearly show:                   
          select the DL SPS configuration from the multiple DL SPS configurations based on the DL SPS configuration index (par. 186 (gNB which serves the UE may configure the UE with two SPS configurations, each SPS configuration may be associated with one SPS configuration index. The gNB may use downlink control information (DCI) to indicate the UE which one SPS configuration should be activated with allocated SPS resources. The downlink control information may include field used to derive a SPS configuration index associated with the one SPS configuration).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, show determining a DL SPS configuration index using one or more least significant bits or most significant bits of the HARO process ID field, as taught by Khoshnevisan, and show selecting the DL SPS configuration from the multiple DL SPS configurations based on the DL SPS configuration index, as taught by Pan, so that system performance can be improved.







         Claim 29  rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (U.S. PG-Publication # 2017/0026942), in view of Chung et al. (U.S. PG-Publication # 2011/0083066), Huang et al. (U.S. PG-Publication # 2019/0306841), Takeda et al. (U.S. PG-Publication # 2021/0212105), and Pan et al. (U.S. PG-Publication # 2018/0302886), and in view of Park et al. (U.S. PG-Publication # 2019/0246420).


          Consider claim 29, and as applied to claim 21 above, Vajapeyam et al. clearly disclose the apparatus as described.
          However, Vajapeyam et al. do not specifically disclose multiple DL SPS configurations.
          In the same field of endeavor, Pan et al. clearly show:                   
          wherein the higher layer signaling indicates multiple DL SPS configurations (par. 186 (gNB which serves the UE may configure the UE with two SPS configurations), and wherein the processing circuitry is to:
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, and show multiple DL SPS configurations, as taught by Pan, so that system performance can be improved.
          However, Vajapeyam and Pan do not specifically disclose determine a hybrid automatic repeat request (HARQ) process ID.
          In the same field of endeavor, Park et al. clearly show:                   
          determine a hybrid automatic repeat request (HARQ) process ID within a media access control (MAC) layer of the UE, based at least on the periodicity of control information communication (par. 218 (The base station DU 1702 may send (e.g., transmit), to the wireless device 1701, a medium access control (MAC) control element (CE) indicating an activation and/or deactivation of one of the at least one configurations (e.g., SPS configurations). The second RRC message may comprise an RRC reconfiguration message. The at least one configuration (e.g., SPS configuration) may be for at least one of a downlink, an uplink, and/or a sidelink. The configuration parameters may comprise at least one of: an interval (e.g., an SPS interval IE indicating a time interval of scheduled resources); a configured process (e.g., a configured SPS process number IE indicating a first number of configured hybrid automatic repeat request ( HARQ) processes for the at least one SPS configuration))). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, show multiple DL SPS configurations, as taught by Pan, and show determine a hybrid automatic repeat request (HARQ) process ID, as taught by Park, so that system performance can be improved.






         Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (U.S. PG-Publication # 2017/0026942), in view of Chung et al. (U.S. PG-Publication # 2011/0083066), Huang et al. (U.S. PG-Publication # 2019/0306841), Takeda et al. (U.S. PG-Publication # 2021/0212105), Pan et al. (U.S. PG-Publication # 2018/0302886), and Park et al. (U.S. PG-Publication # 2019/0246420), and in view of Khoshnevisan  et al. (U.S. PG-Publication # 2020/0015284).



          Consider claim 30, and as applied to claim 1 above, Vajapeyam et al. clearly disclose the apparatus as described.
          However, Vajapeyam et al. do not specifically disclose determining a DL SPS configuration index using the HARQ process ID.
          In the same field of endeavor, Khoshnevisan et al. clearly show:                   
          determine a DL SPS configuration index using the HARQ process ID (
par. 63 (a HARQ process ID field may typically include a value of all 0s for validation of an SPS activation. The HARQ process ID field may be used as a differentiation characteristic by providing different values in the HARQ process ID field corresponding to the different SPS configurations), and
          select the DL SPS configuration from the multiple DL SPS configurations based on the DL SPS configuration index.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, and show determining a DL SPS configuration index using the HARQ process ID, as taught by Khoshnevisan, so that system performance can be improved.
          However, Vajapeyam and Khoshnevisan do not specifically disclose selecting the DL SPS configuration from the multiple DL SPS configurations based on the DL SPS configuration index.
          In the same field of endeavor, Pan et al. clearly show: 
           select the DL SPS configuration from the multiple DL SPS configurations based on the DL SPS configuration index (par.After receiving the SPS assistance information including the set of preferred SPS resource information, the gNB may configure the UE with two SPS configurations, each SPS configuration may be associated with one SPS configuration index. The gNB may use downlink control information (DCI) to indicate the UE which one SPS configuration should be activated with allocated SPS resources. The downlink control information may include field used to derive a SPS configuration index associated with the one SPS configuration)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, show determining a DL SPS configuration index using the HARQ process ID, as taught by Khoshnevisan, and show selecting the DL SPS configuration from the multiple DL SPS configurations based on the DL SPS configuration index, as taught by Pan, so that system performance can be improved.




         Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (U.S. PG-Publication # 2017/0026942), in view of Chung et al. (U.S. PG-Publication # 2011/0083066), and Huang et al. (U.S. PG-Publication # 2019/0306841), and Takeda et al. (U.S. PG-Publication # 2021/0212105), and in view of Liu et al. (U.S. PG-Publication # 2020/0015284).


          Consider claim 31, and as applied to claim 21 above, Vajapeyam et al. clearly disclose the apparatus as described.
          However, Vajapeyam et al. do not specifically disclose at least two antennas coupled to the transceiver circuitry. 
          In the same field of endeavor, Liu et al. clearly show:                   
          further comprising transceiver circuitry coupled to the processing circuitry; and at least two antennas coupled to the transceiver circuitry (fig. 8, par. 83, par. 171 (a terminal 800 includes the transceiver unit 802 and the processing unit 801)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus to be used in a user equipment, as taught by Vajapeyam, and show at least two antennas coupled to the transceiver circuitry, as taught by Liu, so that system performance can be improved.




                                       Response to Amendment


            Applicant's arguments filed on 11/19/2021, with respect to claim 21, on pages 7-10 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Vajapeyam does not teach or suggest “the number of repetitions indicated by a PDSCH Aggregation Factor
included within the DL SPS configuration”. The Examiner has modified the response with a new reference which provides “the number of repetitions indicated by a PDSCH Aggregation Factor included within the DL SPS configuration”. See the above rejections of claim 1, for the relevant interpretation and citations found in Takeda, disclosing the missing limitation. 







Conclusion
          

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
August 18, 2021